DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on 08/26/2022 with respect to amended independent claims 1, 7, 11 and 17 have been fully considered. Based on Applicant's amendments/arguments, the 35 U.S.C. 103 claim rejections previously set in the Non-Final Office Action mailed on 06/08/2022 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a first node device, comprising: a transmitter; a receiver; a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: cause the transmitter to send, to a second node device, an offset of a first uplink sending timing of the second node device and a first amount of timing adjustment of the second node device, wherein the offset is determined according to a cyclic prefix range and a difference between a first time point at which data transmitted by the second node device arrives at the first node device and a second time point at which downlink transmission of a third node is received at the first node device; cause the transmitter to send, in scheduling signaling, indication information to the second node device separately from, and at least one slot or subframe after, the sending of the offset of the first uplink sending timing and the first amount of timing adjustment, wherein the indication information indicates whether the second node device sends uplink data using the first uplink sending timing of the second node device or using another uplink sending timing; and receive, through the receiver, data sent by the second node device; wherein the first node device is a parent node device of the second node device and is a relay node.

Regarding amended independent claim 1, the closest prior art of Wang discloses a DeNB which includes an interface module to transmit the time information and instruct the relay device to adjust the subframe timing according to the time adjustment information (Wang, Fig. 3, steps 301-302, [0033]-[0036], Fig. 10, [0076]-[0078]). As shown in Fig. 1, the DeNB is an eNB which includes an antenna to receive data from the relay device or UE (Wang, Fig. 1, Fig. 6, [0051]-[0055], Fig. 7, [0057]-[0063], Fig. 10). The DeNB also includes a memory storing software to perform the functions of the DeNB (Wang, Fig. 10, [0076]-[0078], [0083]). The DeNB sends time information indicating the time adjustment amount to the relay device to adjust the subframe timing according to the time adjustment amount. (Wang, Fig. 3, step 302, [0035]-[0036], Fig. 6, [0051]-[0055]). Based on the received time adjustment amount, the relay device receives and sends subframes. The DeNB receives through its antenna the subframes sent by the relay device (Wang, Fig. 1, Fig. 6, [0051]-[0055], Fig. 7, [0057]-[0063], Fig. 10). The DeNB is an eNB that has a wireless connection with the relay device (RN), where the DeNB is a hop within the communications network and communicates with the RN (Wang, Fig. 1, Fig. 3, [0032]-[0035]). The CN communicates with the DeNB, the DeNB with the RN, and the RN with the UE. Thereby, the DeNB acts as a relay in the communications network.

Regarding amended independent claim 1, the closest prior art of Better discloses that the base station includes a processing circuit which executes a program stored in the memory to perform the functions of the base station (Better, Fig. 5, [0098]). Better further discloses the time offset value ΔT is added to the time parameter value in the Time Alignment Command (TAC) keeping the uplink transmissions of UEs aligned to a point of reference such as a reference subframe related to the base station (Better, Fig. 2, [0042], [0051]). The TAC is transmitted by the base station to the UE.

Regarding amended independent claim 1, the closest prior art of Guo discloses a network (gNB) transmitting a TA index to the UE (UL grant + TA index message) in a downlink scheduling signaling (Guo, Fig. 17, [0196]-[0198]). Guo further discloses a mapping of TA index and maintained TA value is provided by the network (gNB) (Guo, Fig. 17, [0196]-[0198]). As shown in Fig. 17, the TA index (UL grant + TA index message) transmitted by the network (gNB) is separately from, and after, the mapping of TA index and TA value is provided to the UE, in order for the UE to determine which TA value to be used for a transmission. In other words, the mapping of TA index and TA value is provided by the network (gNB) to the UE at a time before the network (gNB) transmits the TA index to the UE. Guo further discloses that different subframes are used for the timing advance information and transmissions, such as subframe n for the timing advance command and starting from subframe n+6 for the UL transmission (Guo, [0124] ln 30-37). Based on this teaching, the mapping of TA indexes and TA values is provided in a corresponding subframe n and the first UL shown in Fig. 17 starts at a later subframe n+6. Subsequently, the TA index 2 is transmitted by the network (gNB) at least one subframe after the transmission of the mapping since there is a difference of at least 6 subframes between the transmission of the mapping and the first UL transmission, where the TA index 2 is transmitted by the network after the first UL transmission. The mapping is transmitted via a timing advance command MAC CE (Guo, [0198]). The TA value is related to an offset value (Guo, [0188]). The TA index indicates whether the UE performs UL transmission using TA value x (value1) or TA value y (value2) (Guo, Fig. 17, [0196]-[0198]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A first node device, comprising: 
a transmitter; 
a receiver; 
a processor; and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: 
cause the transmitter to send, to a second node device, an offset of a first uplink sending timing of the second node device and a first amount of timing adjustment of the second node device, wherein the offset is determined according to a cyclic prefix range and a difference between a first time point at which data transmitted by the second node device arrives at the first node device and a second time point at which downlink transmission of a third node is received at the first node device; 
cause the transmitter to send, in scheduling signaling, indication information to the second node device separately from, and at least one slot or subframe after, the sending of the offset of the first uplink sending timing and the first amount of timing adjustment, wherein the indication information indicates whether the second node device sends uplink data using the first uplink sending timing of the second node device or using another uplink sending timing; and 
receive, through the receiver, data sent by the second node device; 
wherein the first node device is a parent node device of the second node device and is a relay node” as recited in amended independent claim 1 when considering the claim as a whole. The same rationale applies to amended independent claims 7, 11 and 17 disclosing similar features as amended independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473